Detailed Office Action
The communication dated 1/22/2020 has been entered and fully considered.
Claims 1-23 are pending with claims 22 and 23 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a method of dewatering pulp, classified in D21C3/28
II. Claims 22 and 23, drawn to a dewatered pulp, classified in D21H11/02
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the chemicals could be sprayed on the pulp after dewatering.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Kilyk on 10/26/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10 the applicant claims “pulp forming”.  It is not clear if the applicant means the actual forming of pulp from the lignocellulose source (e.g. the pulping of wood to form pulp) or the applicant means the pulp forming to mean the making of a pulp sheet/mat(i.e. pulp drying).  For purpose of examination the examiner interprets the claim as including pulping.  If the applicant meant forming a pulp sheet/mat the applicant could have used the language “after forming a pulp mat” instead of “after pulp forming”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,198,267 FLAHERTY, hereinafter FLAHERTY
As for claims 1, 2, and 5, FLAHERTY discloses adding a hydrophobic oil wax particle that is composed of carboxylic fatty acids and an amide [col. 5 lines 55-60].  FLAHERTY discloses adding an anionic surfactant [col. 2 lines 31-36].  The composition is added to the pulp slurry prior to the paper machine/pulp dryer (i.e. the pulp slurry).  The composition increases drainage [col. 4 lines 46-48].
As for claim 7, FLAHERY discloses organic anionic surfactants [col. 2 lines 31-36].
As for claims 10 and 14, the slurry can be a bleached pulp [col. 4 lines 54-55].  The pulp must be formed (via pulping) before it can be bleached.
As for claim 11, FLAHERTY discloses forming a market pulp on a pulp drying machine [col. 1 lines 31-32].
As for claims 12 and 13, FLAHERTY discloses sulfonate as the anionic surfactant [col. 2 line 35].
As for claim 19, FLAHERTY discloses hardwood pulp [col. 5 lines 33-35].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,198,267 FLAHERTY, hereinafter FLAHERTY.
As for claim 6, FLAHERTY discloses the composition is added to the pulp slurry prior to the paper machine/pulp dryer.  However, it is typically prima facie obvious to change the order of addition absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(C)].
As for claims 16, 20, and 21 as substantially the same composition and at an overlapping amount to the claimed ranges (see rejections claims 17 and 18 below) is added to the pulp slurry it would be expected that substantially the same result would occur including decreasing foam and increasing dewatering.

FLAHERTY discloses overlapping ranges which make a prima facie case of obvious ness.  FLAHERTY discloses the total composition should be added at 1 to 2 to 20 pounds per ton of pulp [col. 4 lines5—54].   At 20 lbs per ton composition the anionic surfactant will be present 0.4 lbs per ton {20 lbs per ton * 2%} and at 1 lbs per ton of composition the anionic surfactant will be present at 0.01 lbs per ton (1 lb per ton * 1%) which overlaps the instant claimed range.
At 20 lbs per ton composition the amide carboxylic acids will be present 3 lbs per ton {20 lbs per ton * 15%} and at 1 lbs per ton of composition the anionic surfactant will be present at 0.05 lbs per ton (1 lb per ton * 5%) which overlaps the instant claimed range.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,198,267 FLAHERTY, hereinafter FLAHERTY, in view of U.S. 4,062,721 GUYER et al., hereinafter GUYER.
As for claim 3, FLAHERTY discloses that the composition is added to the pulp before the paper machine/pulp machine for increasing dewatering [col. 4 lines 46-48].  FLAHERTY doers not add the composition to the mat of the pulp in the paper machine/pulp machine.  GUYER discloses that adding drainage aids to the mixing tank will not give the best drainage times [col. 2 lines 20-25].  GUYER instead suggests spraying drainage agents onto the pulp mat [col. 3 lines 40-45, claim 6].  These agents can include an anionic surfactant [Summary of experiments experiment 6].  At the time of the invention it would be obvious to substitute or combine the .
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over, U.S. 5,002,633 MAXHAM in view of U.S. 4,198,267 FLAHERTY, hereinafter FLAHERTY.
As for claim 4, MAXHAM discloses recovering sludge from a papermaking process [abstract] and dewatering the sludge [abstract].  MAXHAM does not disclose the claimed additives.
FLAHERTY discloses adding a hydrophobic oil wax particle that is composed of carboxylic fatty acids and an amide [col. 5 lines 55-60].  FLAHERTY discloses adding an anionic surfactant [col. 2 lines 31-36].  The composition is added to the pulp slurry prior to the paper machine/pulp dryer (i.e. the pulp slurry).  
At the time of the invention it would be obvious to add the chemicals of FLAHERTY to the sludge of MAXHAM prior to dewatering.  The person of ordinary skill in the art would be motivated to do so by FLAHERTY who states that the composition increases drainage [col. 4 lines 46-48].

Claims 1, 2, 5-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0261806 WANG et al., hereinafter WANG, in view of U.S. 2008/0185113 VALLS et al., hereinafter VALLS, as evidenced by U.S. 4,198,267 FLAHERTY, hereinafter FLAHERTY.
As for claims 1, 2, 8, 9 and 15, WANG discloses treating a cellulosic pulp slurry [0047] with enzymes [0049] for reduction of pitch.  WANG also discloses additional chemicals 
VALLS discloses a combination of anionic surfactant and dialkylamide for reducing pitch [abstract].  The dialkylamide can be a methyl group [0014] and are based on fatty acids including myristic (C14), palmitic (C16), and stearic (C18) acid [0014] which fits within the claimed range. At the time of the invention it would be obvious top combine the enzyme of WANG with the additives of VALLS for reducing pitch in papermaking.  The Examiner notes that the reason for combining does not need to be the same reason as the applicant.  Furthermore, it is recognized that fatty acid amides and anionic surfactants can increase drainage as evidenced by FLAHERTY.
As for claim 5, VALLS discloses that the dialkyl amide carboxylic acid and anionic surfactant are mixed together before addition [0049].
As for claim 6, VALLS discloses that the dialkyl amide carboxylic acid and anionic surfactant are mixed together before addition [0049].  However, it is typically prima facie obvious to change the order of addition absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(C)].
As for claims 7, 12, and 13, VALLS discloses anionic surfactants that are organic sulfonates [0043]
As for claims 10, 14, and 19 VALLS discloses bleached hardwood pulp [0050] and WANG discloses bleached pulp [claim 23] and wood pulps of which there are only two possibilities hardwood and softwood [0003].
As for claim 17, there are 30 to 70% dialkyamide and 0 to 15% anionic surfactant.  Therefore VALLS suggests at least an overlapping range which makes a prima facie case of 
As for claim 18, concentration applied is a result effective variable.  Therefore at the time of the invention it would be obvious to optimize through routine experimentation the amount of emulsion applied to obtain the most pitch removal
As for claims 16, 20, and 21 as substantially the same composition and at an overlapping amount to the claimed ranges (see rejections claims 17 and 18 below) is added to the pulp slurry it would be expected that substantially the same result would occur including decreasing foam and increasing dewatering

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748